Citation Nr: 0948918	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-14 141A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC)  
in Palo Alto, California


THE ISSUE

Entitlement to reimbursement by VA of medical expenses 
incurred at Hillview Chiropractic Clinic from January 22, 
2003 to October 1, 2003.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant presumably served on active duty from June 1966 
to July 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 determination of the VAMC in 
Palo Alto, California.

The Board notes that although the appellant requested a BVA 
hearing in his May 2006 substantive appeal (VA Form 9), he 
did not appear on the date scheduled for the hearing.  The 
hearing notice was returned as undeliverable in November 
2009; however, the appellant has not provided a new address 
since then.  An appellant has a duty to keep VA informed of 
his whereabouts.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  In this case, the appellant has not done so, and 
there is no additional action that can be taken to honor his 
hearing request.  


FINDINGS OF FACT

1.  The appellant was treated at Hillview Chiropractic Clinic 
from January 22, 2003 to October 1, 2003.  

2.  The chiropractic treatment provided to the appellant was 
not authorized by VA.

3.  The chiropractic treatment provided to the appellant was 
not the result of a medical emergency.


CONCLUSION OF LAW

The criteria for reimbursement of private medical expenses 
incurred from January 22, 2003 to October 1, 2003 have not 
been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 
38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The appellant has been notified of the reasons for the denial 
of the claim, and has been afforded the opportunity to 
present evidence and argument with respect to the claim.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the appellant.  As will be 
explained below, the claim lacks legal merit.  As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

The Veteran is seeking reimbursement of expenses paid for 
chiropractic treatments received at Hillview Chiropractic 
Clinic from January 22, 2003 to October 1, 2003.  The VAMC 
has verified that the Veteran has been granted a total 
disability rating based on an unrelated service-connected 
disability.

Under 38 C.F.R. § 17.52, when VA facilities or other 
government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required, VA may contract with non-VA 
facilities to provide the appropriate care.  Hospital care or 
medical services will be authorized to a veteran under a 
number of circumstances including (pertinent to this Veteran) 
for treatment of a disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability.  

The admission of a veteran to a non-VA hospital at VA's 
expense must be authorized in advance.  38 C.F.R. § 17.54.  

Here, there is no dispute regarding the essential matters 
necessary to resolve this appeal.  First, VA has conceded 
that its facilities in the area do not offer onsite 
chiropractic care, and were therefore not capable of 
furnishing the care or services required.  Moreover, the 
Veteran does not contend, and the evidence does not otherwise 
suggest that he obtained prior authorization for the 
treatments provided at Hillview Chiropractic Clinic from 
January 22, 2003 to October 1, 2003.  Thus, while the matter 
of prior authorization is a factual determination, see 
Similes v. Brown, 6 Vet. App. 555 (1994), in this case, the 
matter is undisputed.  Rather, it is the Veteran's 
contention, as stated in his notice of disagreement and VA 
Form 9, that he was unaware that prior authorization was 
necessary.  The Board acknowledges the Veteran's notation on 
a copy of his denial letter that an EMT informed him that VA 
would have to pay for his treatments, the Board simply notes 
that the Veteran has not asserted that the EMT was a VA 
employee or someone authorized to approve treatment at non-VA 
facilities on behalf of VA, and the evidence does not 
otherwise suggest that this is the case.  

Accordingly, as it is undisputed that prior authorization for 
the claimed services was not obtained pursuant to 38 C.F.R. 
§ 17.54, the Board must conclude that payment is not 
warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703; 38 C.F.R. § 17.52.  

Reimbursement or payment for expenses not previously 
authorized may be made under the provisions of 38 U.S.C.A. 
§ 1728 and its enabling regulations, 38 C.F.R. §§ 17.52, 
17.120.  The reimbursement of unauthorized medical expenses 
is also potentially available under 38 U.S.C.A. § 1725 and 
its enabling regulations 38 C.F.R. §§ 17.1000-1008.  In 
either case, the Veteran must meet all of the criteria in 
order to prevail.  See 38 C.F.R. §§ 17.102, 17.120; Zimick v. 
West, 11 Vet. App. 45, 49 (1998). 

A common thread running through these provisions is that the 
services for which reimbursement is sought be provided in 
emergency situations.  Under 38 U.S.C.A. §§ 1725 and 1728, a 
medical emergency is of such nature that delay in seeking 
immediate medical attention would be hazardous to life or 
health.  38 U.S.C.A. § 1728(a)(1); 38 C.F.R. § 17.120(b).  
Under 38 U.S.C.A. § 1725, a claim for payment or 
reimbursement for the initial evaluation and treatment must 
be for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part).  38 U.S.C.A. § 1725(f)(1)(B); 38 C.F.R. 
§ 17.1002(b).

Here, the determinative question is whether the care rendered 
was emergent.  However, again, there is no dispute on this 
question.  The Veteran does not contend that there was an 
emergency.  Moreover, he did not seek treatment at a facility 
holding itself out to the public as offering emergency care, 
and the very nature of treatment provided does not suggest an 
emergency.  Rather, the Veteran sought and obtained 
chiropractic treatments over an eight-month period.  While he 
stated in his VA Form 9 that he needed immediate attention, 
and stated in his notice of disagreement that he needed 
prompt attention, he has not asserted that such delay in 
seeking immediate medical attention, as would be necessary to 
obtain prior approval, would have been hazardous to his life 
or health, and he has not described such details as would 
constitute an emergency as contemplated under 38 U.S.C.A. 
§§ 1725 and 1728.  

Therefore, as the Veteran does not contend, and the evidence 
does not otherwise suggest, that an emergency necessitated 
the treatments provided by Hillview Chiropractic Clinic, he 
does not meet the criteria for the reimbursement of 
unauthorized medical expenses.  The Board has specifically 
considered the objective and subjective (prudent layperson) 
standards regarding the existence of an emergency.  In so 
finding, the Board need not consider any of the other 
criteria set forth in the applicable law and regulations.  

Regarding the Veteran's assertion that he was unaware that 
prior authorization was necessary, the Board simply notes 
that all persons dealing with the federal government are 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations.  Morris v. Derwinski, 1 Vet. 
App. 261 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947).  

In sum, the Veteran has not asserted such facts as would 
warrant reimbursement for medical expenses incurred at 
Hillview Chiropractic Clinic from January 22, 2003 to October 
1, 2003.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Reimbursement by VA of medical expenses incurred at Hillview 
Chiropractic Clinic from January 22, 2003 to October 1, 2003 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


